- Prepared by EDGARX.com FOR IMMEDIATE RELEASE FORWARD REPORTS FISCAL 2 West Palm Beach, FL – February 9, 2016 – Forward Industries, Inc. (NASDAQ:FORD), a designer and distributor of custom carry and protective solutions, today announced financial results for its first fiscal quarter ended December 31, 2015. First Quarter 2016 Financial Highlights Income from Operations was $248 thousand up from a loss of $1.6 million from the first quarter of 2015. Revenues were $7.1 Million vs $7.9 Million when compared to the first quarter of 2015. Gross profit percentage increased to 21.3% in the first quarter of 2015 compared to 19.7% in the first quarter of 2015. Net Income was $244 thousand up from a loss of $1.5 million in the first quarter of 2015. Earnings per share were $.03 per share compared to a loss of $.23 per share for the first quarter of 2015. Cash and cash equivalents totaled $3.3 million at December 31, 2015. Terry Wise, Chief Executive Officer of Forward Industries, stated, “We believe Fiscal 2016 will be an important year for the company and anticipate a year of growth in both revenues and profits. With that said, we are pleased to report profitability for the third consecutive quarter reporting a substantial growth in profits when we compare this to the same period in the prior year. We continue to look for efficiency savings and we believe that the result for the quarter reflect our successful efforts.
